Martin, J.
delivered the opinion of the court. The plaintiffs, having obtained judginenla-gainst («ill», as bail of Blair, their judgment debtor, and being unable to obtain satisfaction, alleging the insufficiency of (hilly, proceeded against the present, defendant, the sheriff who liad arrested their judgment debtor, claiming á2ñ7, with interest from the 2tith of March. 1823. They had judgment and the detendum appealed.
Their counsel demands the dismissal of the appeal, the suit being for less than ¿300. The application is resisted cm the ground that the o*90riginal suit, on which bail was taken, Was for a much larger claim, <kthat the prosecution of the insufficient bail, and tin: present defendant are mere incidents or accessories, which follow the nature of the principal action: the case is likened to a -nit. in the court of the United States, in which the bail and marshal-may be. attacked in that court, although the bail may be a citizen of another state than that in which, he is sued.
Preston for the plaintiffs, Duncan for the de-endant.
It appears to us that the notice, given to the .sheriff that the plaintiffs considered him as liable to pay the amount of the judgment, on the ground of his having taken insufficient bail although it may be a continuation of the original suit, is quoad the sheriff, an original claim; not unlike that of a surety sued for a claim against his principal, ascertained by judgment, H could not be urged, that, because the plaintiffs have demanded more than $300 from the principal, the surety could appeal on a suit in which a claim, for -less than that-sumy-was brought against him.
It is therefore ordered, adjudged ami decreed, that lire appeal be dismissed with costs-